Judgment unanimously affirmed. Memorandum: Defendant contends that he was deprived of a fair trial by prosecutorial misconduct. None of the alleged instances of prosecutorial misconduct, however, is preserved for our review (see, CPL 470.05 [2]). Defendant has also failed to preserve for our review his contentions that County Court usurped the function of the jury in questioning a medical witness (see, People v Charleston, 56 NY2d 886) and erred in responding to a jury note to reread part of the charge without input from counsel. Because the court read the jury note into the record before responding to it, defense counsel had an opportunity to preserve the issue (see, People v Starling, 85 NY2d 509, 516). We decline to address defendant’s contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Finally, the verdict is supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), and defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Burglary, 1st Degree.) Present— Green, J. P., Pine, Wisner, Scudder and Callahan, JJ.